 LOCAL 702, ELECTRICAL WORKERS251Local702, International Brotherhood of ElectricalWorkers,AFL-CIO (Coulterville Tree Service) andJay H. Cody. Case 14-CB-2609July 18, 1975DECISION AND ORDEROn July 11, 1974, Administrative Law Judge Ben-jamin K. Blackburn issued the attached Decision inthis proceeding. Thereafter, General Counsel filedexceptions and a supporting brief, and the Respon-dent filed cross-exceptions.The Board has considered the record and the at-tached Decision' in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.As the record shows, in February 1973, HerbertBerry, the president of Coulterville Tree Service, di-rected Foreman Jay Cody to move his crew and be-gin tree-trimming operations in the vicinity ofTamms,Illinois,within the Respondent's jurisdic-tion.However, Berry did not tell Cody where heshould "headquarter" his crew and their vehicleswhen they arrived, and left that decision up to Cody.Cody and David Gay, another member of the three-man crew, arrived at Tamms on February 16, andCody selected that town as his headquarters. It isundisputed that Tamms was not a headquarters ap-proved by either the Respondent or Coulterville pur-suant to their bargainingagreement.Moreover, asBerry testified, it was the "established custom andpractice" for employers, including Coulterville, tonotify the Respondent where a new headquarters hadbeen established so that the Respondent would giveits approval. Indeed, Berry testified that he had givenCody specific instructions to "notify the [Respon-dent] immediately" upon arriving at a new base.Cody admittedly failed to do so in thisinstance.Nonetheless, James Moore, the Respondent's busi-ness representative, eventually became aware thatthe Cody crew was headquartered in Tamms, andimmediately protested to Berry on February 21. Af-terMoore explained that Tamms was not an ap-proved base, and offered several alternative head-quarters, Berry told Moore that he would tell Cody"that we had to move." Berry, who was occupiedwith otherbusiness, told hisgeneralsuperintendent,iThe General Counsel has excepted to certain credibilityfindings madeby the Administrative Law Judge. It is the Board's establishedpolicy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutionsare incorrect.Standard Dry Wall Products,Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis forreversing his findings.Bill Jones, to "get things squared away." Jones tele-phoned Cody that evening and, after relating Berry'scall to him (Jones) and Moore's call to Berry, toldCody to "move your headquarters to Anna[Illinois]."Cody, a member of a sister local workingin Respondent's jurisdiction on a job permit, replied,"That's not according to [the Respondent's] contract.Tell Berry and Moore to come down here. I'm notgoing to move till they come down here." Jones end-ed the conversation stating, "That's up to you. I'll tellBerry and Moore to go down there."Arriving in Tamms the following morning, Febru-ary 22, Moore located Cody and his crew and toldthem that Tamms was not an approved headquartersand that Berry had agreed that the crew would"move back to Anna." Cody and Gay protested, ar-guing that Tamms was "suitable," and a heated dis-cussion ensued which ended with Moore recordingtheir names and union card numbers.Later that day, Berry called Cody and ordered himto "move to Anna." Cody partially complied, byleaving his equipment in Anna, but continuing to livein Tamms.In early March, Moore preferred charges againstCody and Gay, an intraunion hearing was conduct-ed, and Cody and Gay were found guilty of violatingthe Respondent's contract and bylaws, and the par-ent union's constitution. Each man was fined $200.Based on the foregoing record evidence, it is abun-dantly clear that Cody, after expressly refusing toobey his superios' orders to "move your headquartersto Anna," was engaged in frolic of his own design.Clearly, he was no longer acting in a manner consis-tent with his authority as Coulterville's representative"for the purposes of collective bargaining or the ad-justment of grievances," within the meaning of Sec-tion 8(b)(1)(B). Indeed, he was personally opposinghis employer's settlement of the grievance and, whenhe confronted Moore, he was still attempting to arro-gate to himself the disposition of a matter which hadalready been resolved by his employer pursuant to itscontract with the Respondent the employees' (andCody's) exclusive representative. In our view, Codyacted at his peril in this regard, and we find no basisfor a conclusion that the Respondent's fines "couldadversely affect [his] conduct in performing the du-ties of, and acting in his capacity as, grievance ad-juster or collective bargainer onbehalf 5f the employ-er, " 2especiallysincesuchconductwas so .antithetical to his employer's wishes. and interest andthe interpretation of the contract the Employer andunion shared.Faced with these circumstances, our dissenting2Florida Power & Light Co v.InternationalBrotherhood of ElectricalWorkers, Local 641,417 U.S. 790 (1974) (Emphasis supplied)219 NLRB No. 48 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDcolleaguesnow suggest that Coulterville did notabandon Cody, and even attempt to support him.But while Berry may not have been initially "amena-ble" to the Respondent's demand to change theTamms headquarters, he did thereafter unequivocal-ly resolve this grievance in accordance with theUnion's contentions and so advised the Union, andCody was told to implement this settlement on threeseparate occasions. Finally, Berry personally toldCody in unmistakable terms that he was to "move toAnna." The fact that the employer association, ofwhich Coulterville was a member, several weeks laterfiled a grievance-but then failed to pursue it-hard-ly supports a finding that Cody had not acted at hisperil.Finally, our colleagues argue that the Respondentsought to discipline Cody in his capacity as supervi-sor for conduct which antedated the dispute over theselection of Tamms as a headquarters. But, clearlyCody's admitted failure to notify the Respondent ofhis crew's whereabouts on February 16 and his selec-tion of Tamms on that date were by his employer'sown admission, acts contrary to the understandingbetween Coulterville and the Respondent; and whilethe record does not show that Cody was specificallycharged with these separate violations they were ob-viously inextricably part and parcel of the other, andmore serious,charges against him. And, as our col-leaguesconcede, the Respondent preferred chargesonly after Cody steadfastlyinsisted,contrary to hisemployer's command and its bargaining agreement,on standing by his initial decision to headquarter inTamms on February 16. In sum, thereis noevidenceto suggestthat Cody did not begin his unauthorizedfrolic on that date.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lationsBoard adoptsas itsOrder the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed inits entirety.MEMBERS KENNEDYand PENELLO, dissenting:We do not agree with our colleagues' adoption ofthe Administrative Law Judge's Decision. While weagree with the Administrative Law Judge that JayCody is a supervisor and a representative of the Em-ployer for the adjustment of grievances within themeaningof Section 8(b)(1)(B) of the Act, we cannotconcur with his conclusion that Cody was perform-ing no supervisory or management function when theevents which led to his fine occurred. On the con-trary, we believe that Cody was engaged in contractinterpretation when he selected a town as headquar-ters for his crew on February 16, 1973. In our view,Respondent violated Section 8(b)(1)(B) when it finedSupervisor-Member Cody for performing this super-visory function.Jay Cody is a working foreman employed by theCoulterville Tree Service which is engaged in thebusiness of trimming trees along the rights of way ofelectricallines.Coulterville Tree Service is a memberof the American Line Builders Chapter, NationalElectrical Contractors Association, which representsCoulterville Tree Service and other contractors in thenegotiation and execution of collective-bargainingagreements. The Association has identical collective-bargaining agreements with the Respondent Union,Local 702, International Brotherhood of ElectricalWorkers, AFL-CIO, and Respondent's sister local,Local 51. Section 5.01 of these identical agreementsprovides, in pertinent part, that the "Employer shallset up headquarters in the nearest town to the jobwhere suitable living quarters can be obtained byworkmen."In February 1973, Herbert Berry, the president ofCoulterville Tree Service, instructed Foreman Codyto commence tree-trimming operations in the townof Tamms, Illinois, which is in Respondent's geo-graphical jurisdiction. Berry said nothing to Codyabout where Cody should set up his crew's headquar-ters.Cody's crew consisted of himself and DavidGay, both members of Local 51, and John Roth, amember of Respondent Union. Cody and Gay wereworking under permits from Respondent. On Febru-ary 16, the day the crew commenced operations inTamms Cody selected Tamms as the crew's head-quarters, and he and Gay elected to live in a motel inTamms since the crew's operations would begin andend there each day. Rath, who would have commut-ed to any headquarters town selected by Cody, com-muted to work at Tamms daily.Earlier in February, Respondent's business repre-sentative, James Moore, had considered the suitabili-ty of Tamms as a headquarters town for the crew ofanother contractor,Henkel-McCoy. Although heconsidered Tamms as unsuitable, Moore did notcommunicate his opinion to representatives of Henk-el-McCoy, to the Association, nor to any other em-ployerswhose employees Respondent represents,since,according toMoore, Henkel-McCoy set upheadquarters elsewhere.Moore testified, however,that Tamms was not included on an unwritten list ofsuitable headquarters towns agreed upon by employ-ers and the Respondent in the past. Although he in-sisted that section 5.01 of the contract provides thattheUnion and the employer shall set up the head-quarters town, he conceded on cross-examination LOCAL 702, ELECTRICALWORKERSthat section 5.01 specifically states that the employershall set up the headquarters. In any case, Mooreacknowledged that the suitability of Tamms had nev-er been the subject of negotiations between Respon-dent and the Employer, Coulterville Tree Service.On February 16, crewmember Roth asked DonFisher, a fellow member of Respondent and an em-ployee of Henkel-McCoy, whether Tamms was anapproved headquarters town. After talking to Roth,Fisher approached Cody and told him that Tammswas not. Fisher also telephoned UnionBusiness Rep-resentative Moore and told him that Cody's crew hadheadquartered in Tamms. On that same day, orshortly thereafter,Moore telephoned the Employerand told its president, Berry, that Tamms was notone of the towns in Respondent's jurisdiction whichRespondent considered "suitable" within the mean-ing of section 5.01 of the collective-bargaining agree-ment. Berry questioned Moore's interpretation ofsection 5.01, but indicated he would contact Codyand instruct him to move. However, Berry becamebusy and failed to contact Cody personally.Between February 16 and 21, Roth and Fisher ap-proached Cody and told him that he would have tomove the headquarters from Tammssinceitwas notconsidereda suitableheadquarters. Cody replied thathe would check into it, but that he consideredTamms "suitable" within the meaning of the contractsince he and Gay were the only crew members livingaway from home, and the accommodations inTamms suited their needs. On February 19 and 21,Fisher again telephoned Moore, reporting that Codyhad not moved the headquarters. Until this time,Cody had not discussed the matter with his superiorsat Coulterville Tree Service.At the end of the working day on February 21,Cody telephoned the Employer's superintendent, BillJones, who informed Cody that Moore had com-plained about Cody's choice of Tamms as headquar-ters.When Jones told Cody he would have to movetoAnna, Illinois,Cody responded, "That's not ac-cording to contract. Tell Berry and Moore to comedown here." Jones then said, "That's up to you. I'lltellBerry and Moore to go down there." Berry didnot go to Tamms. However, on the following day,February 22, Moore went to Tamms where he foundCody and his crew working. Moore, Cody, and Gayargued over whether the crew could set up headquar-ters in Tamms. Cody and Gay contended thatTamms wassuitable becausethey were satisfied, andMoore insisted that Tamms was not approved by Re-spondent. Finally,Moore demanded to see Cody'sand Gay's unioncredentialsand copied down theirnames andunion card numbers. The evening of thatsameday, February 22, Cody moved the headquar-253ters from Tamms to Anna where it remained thereaf-ter.'Following the argument with Cody and Gay,Moore returned to his office where he drafted twoletters in which he preferred union charges againstCody and Gay, respectively. The letter relating toCody, dated March 2, 1973, went to RespondentUnion's recording secretary and read as follows:I, J. B. Moore, Card No. 984755, a member ofLocalUnion No. 702, IBEW, hereby prefercharges against Brother, J. H. Cody, Card No.D288341, a member of Local Union 51, IBEW,whose last known mailing address is 103 W.Bridge Road, E. Peoria, Illinois for violation ofthe following.Agreement 6-702-D between American LineBuilders Chapter NECA and Local Union 702,IBEW, Article V. Section 5.01By-Laws of Local Union 702, Article XVI, Sec-tion 17.Constitution of the IBEW, Article XXVII, Sec-tion 1, Subsection 3.Constitution of the IBEW, Article XXVII, Sec-tion 1, Subsection 9.The violation occurred at Tamms, Illinois onFeb. 16, 1973 and each day thereafter until thepresent.The violation occurred as follows:Brother Cody insisted on headquartering in atown not agreed to as a headquarter town by theLocal Union. When the employer and the LocalUnion agreed to change the headquarter site,Brother Cody continued to insist that he washeadquartering in Tamms, Illinois.Article XVI, section 17, of Respondent's bylaws pro-vides:The Local Union shall be the exclusive repre-sentative of each member of the Local for thepurpose of collective bargaining and for the ne-gotiation and execution of collective bargainingagreementswith employers; and it is irrevocablyauthorized and empowered by each member topresent, negotiate and settle any and all griev-ances, complaints and disputes arising out of the3Our colleagues believe thatCody only partiallycomplied with theEmployer's instructions to move the headquarters to Anna sinceCody con-tinued to live in Tamms after he moved the crew's equipmentto Anna. Therecord discloses,however,that there is no requirement that crewmembersstay or live in the designated headquarters town.The onlyrequirement isthat the equipment be left in the headquarterstownso that crew operationsbegin and end thereeach day. Thus, Cody fully compliedwith the instruc-tions to movetoAnnawhen he left the crew's equipment there on theevening ofFebruary 22, 1973. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelationship between the member and his em-ployer, in such manner as it deems within itsdiscretion to be in the best interests of the LocalUnion. The Local Union and its officers maydecline to process any such grievance, complaintor dispute if, in their sole discretion and judg-ment, such grievance, complaint or dispute lacksmerit.Section 1, subsections 3 and 9, of article XXVII ofthe IBEW's constitution provides:Any member may be penalized for commit-ting any one or more of the following offenses:*(3)Violation of any provision of this Consti-tution and the rules herein, or the bylaws, work-ing agreements,or rules of a L.U.*(9)Creating or attempting to create dissatis-faction or dissension among any of the membersor among L.U.'s of the I.B.E.W.Thereafter, the Respondent Union's recording sec-retary sent identical letters to Cody and Gay. Theletterswere dated March 6, 1973, and read as fol-lows:You are hereby notified to appear before theTrial Board of Local Union No. 702, IBEW,meeting at 106 North Monroe Street, WestFrankfort, Illinois, onMarch 16, 1973, at 7:00p.m., to answer charges filed against you byBrother James Bill Moore, Card No. 984755, foran alleged violation of Article XVI, Section 17of the Local Union By-Laws, Article V, Section5.01 of Agreement 6-703-D between AmericanLine Builders Chapter NECA and Local Union702, IBEW and Article XXVII, Section 1, Sub-sections 3 and 9 of the Constitution of theIBEW.Enclosed is a copy of the original charge filedagainst you. You may bring witnesses to giveevidence in your behalf. You will be affordedthe opportunity at the hearing to present anyrelevant evidence and to cross-examine any wit-nesses you may desire. You may, if you desire,have an IBEW member act as your counsel.Each letter included a copy of Moore's March 2 let-ter to the recording secretary.Cody and Gay appeared on March 16 and defend-ed themselves with the same arguments they hadmade to Moore on February 22. In a letter datedMarch 21, Cody was informed of the Union's deci-sion, as follows:Please be advised the Executive Board, sitting asa Trial Board of Local Union 702, I.B.E.W., onMarch 16, 1973, after due consideration of theevidence produced has acted upon the chargesfiled against you by Brother James Bill Moore.The charges alleged you violated Agreement6-702-D between the American Line BuildersChapter, NECA and Local Union 702, I.B.E.W.Article V, Section 5.01, Local Union 702 By-Laws, Article XVI, Section 17, IBEW Constitu-tion,ArticleXXVII, Section 1, Sub-section 3and 9. The decision of the Trial Board is as fol-lows:You were found guilty on all four counts andthe penaltyassessedis $50.00 on each count fora total fine of $200.00 to be paid within sixty(60) days from the date of this letter.If you wish to appeal this decision you mustcomply with Article XXVII, Section 13 of theIBEW Constitution before an appeal can be rec-ognized.Neither Cody nor Gay appealed, and both paid thefine.Berry later had the American Line Builders Chap-ter file a grievance protesting Respondent's decision,under its interpretation of section 5.01, that Tammswas not an acceptable headquarters town. However,the grievance was not pursued.On April 16, 1973, Cody filed the charge in theinstant case, alleging that Respondent violated Sec-tion 8(b)(1)(B) of the Act by bringing charges againsthim and fining him for the position he took whileforeman of his crew, "when negotiating" the locationof the headquarters town. On March 29, 1974, theGeneral Counsel issued a complaint alleging thatRespondent's conduct restrained and coerced Coul-tervilleTree Service in the selection of representa-tives for the purpose of collective bargaining and forthe adjustment of grievances, in violation of Section8(b)(1)(B).The Administrative Law Judge found that Codywas not only a supervisor within the meaning of Sec-tion 2(11) of the Act, but that he was a representativefor the adjustment of grievances within the meaningof Section 8(b)(1)(B) as well. However, he found thatRespondent did not violate Section 8(b)(1)(B) by fin-ing Cody on March 21, since he believed Cody wasnot engaged in collective bargaining or grievance ad-justment when he defied Respondent's wishes that henot establish a headquarters in Tamms.Unlike our colleagues, who would adopt the Ad-ministrative Law Judge's findings, we are not con-vinced that Cody was stripped of his authority withrespect to selecting a headquarters town, following LOCAL 702, ELECTRICALWORKERS255his conversation with Jones, the Employer's superin-tendent, on February 21. Although the Employer'spresident, Berry, told Respondent's business repre-sentative,Moore, that he would tell Cody to move,the entire context of their conversation reveals thatBerry was not as amenable to the change as the Ad-ministrative Law Judge would lead us to believe.When asked about his conversation with Moore, Ber-ry related the following account:(Moore) asked me what we were doing settingup headquarters in Tamms, and I told him Jay(Cody) had called and said that there was aplace to stay down there and eat and a station,and then I wanted to know why, and he said itwasn't a suitable place, and I said, `Well, we'veonly got two men staying in there, both happy.'He said, "Well, we'll have to move,' and I said Iwould talk to Jay (Cody) and tell him that wehad to move, but I didn't get down there for acouple days. . . . He got there before I did, so Inever did get there.Thus, Berry concurred in Cody's interpretation ofsection 5.01 and indicated that he would talk withCody before telling him to move from Tamms. Berryfurther testified that he became very busy and couldnot contact Cody personally. According to Berry, heinstructed Jones, his superintendent, to go to Tamms"and see if he couldn't get things squared away."Jones finally contacted Cody when Cody called himon the evening of February 21. During his conversa-tion with Jones, Cody protested that the move fromTamms to Anna was "not according to contract."When Cody stated that he would not move until hecould speak with Berry and Moore, Jones said,"That's up to you. I'll tell Berry and Moore to godown there [to Tamms]." In our opinion, Jones'statement is further indication that the Employer hadnot firmly decided to move the headquarters andthat, in any case, Cody was still authorized to remaininTamms, atleastuntilBerry and Moore camethere.In addition, the recordfailsto establish that theEmployer thereafter abandoned Cody on the issue orstripped him of his authority to act with respect tothe selection of a headquarters town. On the con-trary, Berry supported Cody to the point offiling agrievanceon the issuethrough the AssociationagainstRespondent. Thus, we believe that Cody con-tinued to perform his supervisory functions afterFebruary 21, 1973, interpreting the contract and han-dling Roth's grievanceduring the Employer's disputewith the Respondent over the selection of Tamms asa headquarters town. We therefore believe that thefine, insofar as it may be said to have been directedat Cody for his insistence on remaining in Tammsafter February 21, violated Section 8(b)(1)(B) of theAct since the discipline would likely result in an ad-verse effect on Cody's supervisory duties.Nevertheless, were we to agree with the Adminis-trative Law Judge and our colleagues that Cody wasno longer performing a supervisory function when heinsisted on remaining in Tamms after February 21,we would still find, on the basis of the facts in thiscase, that Respondent's discipline of Cody violatedSection 8(b)(1)(B) of the Act. A close inspection ofMoore's charges against Cody, which were includedin the Respondent's letter to Cody notifying him ofthe proceedings against him, discloses that Cody wasbeing disciplined for the selection of Tamms, as wellas his insistence on remaining there after his conver-sation with Jones on February 21. Both the chargesand the accompanying letter of notification statedthat the charges against Cody included an allegedviolation of section 5.01 of the collective-bargainingagreement, as well as violations of Respondent'sconstitutional provisions and bylaws. Significantly,the charges specify that the violation occurred "onFebruary 16, 1973, and each day thereafter," thuscitingCody for his conduct both before and afterFebruary 21. Furthermore, the charges state that theviolation included Cody's insistence on headquar-tering in a town not agreed to as a headquarters townby the Respondent, as well as his continued insis-tence on headquartering in Tamms after the Employ-er and the Respondent agreed to change the head-quarters site.Unlike the Administrative Law Judge and our col-leagues who would adopt his Decision, we take theRespondent Union at its word, and would thereforefind that Respondent fined Cody for his interpreta-tion of the collective-bargaining agreement when headhered to his choice of Tamms as a headquarterstown in response to Roth's grievance. Under thesecircumstances, a later revocation of Cody's authorityisnot relevant, for Respondent's discipline of Codyfor exercising supervisory functions when he wasclearly authorized to do so would likely result in anadverse effect on his conduct in performing the du-ties of, and acting in his capacity as, grievance ad-juster or collective bargainer on behalf of the Em-ployer.4 In accord with the Board's decision in° SeeFlorida Power & Light Co v. I.B E W., Local 641,417 U.S. 790(1974). The SupremeCourt heldtherein that a union did not violate Sec.8(bXI)(B) by disciplining supervisor-members who crossed lawful picketlines to perform rank-and-file struck work In the instant case,the fine wasimposed in a nonstnke setting, for exercisingsupervisoryor managementfunctions,in an effort to impose the Respondent's interpretation of thecollective-bargaining agreement upon the Employer's representative.Weadhere to the Board's holdinginTeamsters Local No. 524,InternationalContinued 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDYakima County Beverage Company, supra,we believethatRespondent's discipline of Cody primarily af-fects the relationship between the Union and theEmployer, "since the underlying question was the in-terpretation of the collective-bargainingagreementbetween the parties." 5Our colleagues submit that Cody's failure to notifyRespondent of his crew's whereabouts and his selec-tion of Tamms on February 16, was contrary to theunderstanding between Respondent and CoultervilleTree Service. They conclude that this was "obviouslyinextricably part and parcel of the other, and moreserious,charges against him." However, as our col-leagues concede, the record does not establish thatRespondent's charges against Cody included such anallegation.Moreover, Respondent has not at anystagein these proceedings contended that Cody'sfailure to notify it of the selection or the crew'swhereabouts was a subject of those charges. Instead,Respondent has consistently argued that it was enti-tled to discipline Cody on the grounds that Cody hadno authority to select Tamms in the first place. Inthese circumstances, we do not believe that the fail-ure to notify was an additional reason forRespondent's charges against Cody. In any event,the inquiry herein should not focus on Respondent'sunannounced intentions, if indeed there were any.Rather, the Board should direct its inquiry at wheth-er the discipline of the supervisor-member wouldlikely result in an adverse effect on his conduct in hisrepresentative capacity.We believe the proscribedimpact would result in this case, where Respondenthas clearly indicated to Cody that he is being disci-plined for his continued insistence on selectingTamms in the face of Roth's grievance on February16.In our opinion, the rationale which the Board ap-plied inSan Francisco-Oakland Mailers' 6 isequallyapplicable in this case. In that case, the Board foundthat the Union's disciplinary action was violative ofSection 8(b)(1)(B), reasoning as follows:The relationship between the Union and itsmembers appears to have been of only second-ary importance, used as a convenient and, itBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America(YakimaCountyBeverageCompany),212 NLRB 908 (1974),that the Su-preme Court's opinioninFlorida Power & Lightshould not be read to saythat a union,consonant with Sec.8(bXI)(B), isfree to discipline supervisor-members under circumstances such as thosewhich arepresent in the instantcase.SSan Francisco-Oakland Mailers' Union No.18, InternationalTypographi-cal Union (NorthwestPublications,Inc.),172 NLRB 2173, 2174 (1968). InFlorida Power & Light, supra,the SupremeCourt majorityassumed,withoutdeciding that the Board's decisionin SanFrancisco-Oakland Mailers'fellwithin the outer limits of Sec.8(b)(1)(B). InYakimaCounty Beverage Co.,supra,the Board decided to adhere toits decision inSan Francisco-OaklandMailers'6 172 NLRB 2173.wouldseem,powerful tool to affect the employ-er-unionrelationship;i.e.,tocompel theEmployer's foremen to take prounion positionsin interpreting the collective-bargaining agree-ment.The purpose and effect of Respondent'sconduct literally and directly contravened thestatutory policy of allowing the Employer an un-impeded choice of representative for collectivebargaining and settlement of grievances. In ourview it fell outside the legitimate internal inter-ests ofthe Union . . . .7In theinstant case, the Respondent Union utilizedits internaldisciplinarymachinery in an attempt toimpose itsinterpretation of section 5.01 of the collec-tive-bargainingagreementupon the Employer's rep-resentative,Cody. Clearly, this infringes upon theEmployer's right to unencumbered control of Codywhile heserves inhis representative capacity. As wasthe caseinYakima County Beverage Company, supra,it is irrelevant that the Union's interpretation mayultimately be determined to be correct.Whetherhindsight reveals that Cody's interpretation of sec-tion 5.01 was mistaken, or even that his interpreta-tionwas later rejected by the Employer, does notalter the fact that he was authorized to interpret theprovision in the course of executing his responsibili-ties as a grievanceadjuster. Respondent's disciplineof Cody, so openly directed at him for his initial in-terpretation of the contract provision, as well as hislater insistenceon adhering to his interpretation, un-questionablyinterfereswith the performance ofCody's grievance adjustment and contract interpreta-tion functions in the interest of his employer, regard-lessof subsequent resolutions of the dispute.Wewould therefore find that Respondent violated Sec-tion 8(b)(1)(B) of the Act by fining Jay Cody onMarch 21, 1973.' 172 NLRB at 2174DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN,Administrative Law Judge: Thecharge in this case was filedon April 16, 1973.1 The com-plaint was issuedon March 29, 1974. Thehearingwas heldin St.Louis,Missouri,on May 20, 1974. The issuelitigatedwas whether Respondentviolated Section8(b)(1)(B) of theNational LaborRelationsAct, as amended, by fining JayH. Cody,a working foreman forCoulterville Tree Service,for insisting on keepingCoulterville's headquarters in atown not sanctionedby Respondent.For the reasons setforth below, I find that it did not.1Dates are 1973 unless otherwise indicated. LOCAL 702, ELECTRICALWORKERSUpon the entire record, including my observation of thedemeanor of the witnesses,and after due consideration ofbriefs,Imake the following:FINDINGS OF FACT1.JURISDICTIONCoulterville Tree Service is engaged in the business oftrimming trees along the rights of way of electrical linesand clearing rights of way when such lines are under con-struction.It is a member of The American Line BuildersChapter,National Electrical Contractors Association, anda signatory to the contract which the chapter negotiateswith the International Brotherhood of Electrical Workers,AFL-CIO,for it and other employers in the same business.As its name implies,The AmericanLine Builders Chapter,a nonprofit Illinois corporation,is also comprised of con-tractors engaged in the business of constructing and main-taining public utility lines and represents them in the nego-tiation and execution of collective-bargaining agreements.During calendar 1973, a representative period,the Ameri-can Line Builders Chapter and its members collectivelypurchased and caused to be transported to their respectiveplaces of business in Illinois building materials and othergoods and materials valued in excess of $50,000 whichwere delivered to them in Illinois directly from points out-side the State of Illinois.II.THE UNFAIR LABOR PRACTICEA. FactsSince its crews work over a wide area in Illinois, Coulter-ville Tree Service has identical contracts with three IBEWlocals,Respondent, which is located in West Frankfort,Illinois;Local 51, which is located in Springfield, Illinois;and Local 309, which is located in Collinsville, Illinois. Sec-tion 5.01 of the contract provides:Employer shall set up headquarters in the nearesttown to the job where suitable living quarters can beobtained by the workmen. When employee or employ-ees are located at a headquarters less than five days,Employer will reimburse employee in the amount of$6.00 per day for thefirstday andlike amount foreach day or any portion of day thereafter short of thefive normal workdays in addition to the wage to com-pensate for additional expenses incurred. The abovewill not apply when the Employer is paying all expen-ses on emergency work. This shall not apply whileworking out of a permanent established office andwarehouse.Some time prior to February 16, because a contractornamed Henkel-McCoy was working in the area, JamesMoore,one of Respondent's business representatives, un-dertook to check on the suitability of Tamms,Illinois, as aheadquarters town. He concluded that it was not suitable.He had no occasion at that time to discuss the matter witha representative of Henkel-McCoy, or a representative ofThe American Line Builders Chapter, or a representativeof any employer whose employees Respondent representsbecause Henkel-McCoy elected to set up its headquarterselsewhere. Whether Tamms is a suitable headquarters town257has never been the subject of negotiations between Re-spondent and any employer.A Coulterville Tree Service crew headed by WorkingForeman Jay Cody arrived in Tamms on Friday, February16, and began trimming trees along electrical lines withinthe city limits. Section 5.15 of Coulterville's contract withRespondent provides, under the caption "Working Fore-man":When four or less men are required for a job, onetrimmer shall be designated as foreman and drawforeman's pay, but he shall be permitted to work withtools.David Gay, a journeyman tree trimmer, accompaniedCody to Tamms. Both Cody and Gay are members of Lo-cal 51 and worked at Tamms, which is within Respondent'sgeographical jurisdiction, under permits from Respondent.John Roth, a member of Respondent, was hired throughRespondent's hiring hall as a ground man. Since less thanfour men were required, Cody worked along with Gay andRoth on the Tamms job.Cody selected Tamms as headquarters town for the job.He and Gay elected to live at the motel in Tamms whichMoore had recently found unsuitable. Roth commuted towork from his home each day. If Cody had selected anoth-er town as headquarters, Roth would have commuted tothat town and, like Gay, been compensated for the time ittook to drive between headquarters and Tamms. (Cody is asalariedemployee.) Cody failed to inform Respondent onFebruary 16 that his crew had established its headquartersat Tamms.While Cody's crew was working in Tamms, Gay com-plained to Cody one morning that Roth had failed to fillthe gasoline cans used to transport gasoline to the jobsitefor use in various pieces of equipment such as power saws.Cody pointed out to Roth that, as truckdriver, he had to doit.On February 16 Roth asked Don Fisher, an employee ofHenkel-McCoy, whether Tamms was an approved head-quarters town. As a result, Fisher went to Cody and toldhim it was not. Fisher also telephoned Moore and told himtheCoulterville crew had set up its headquarters inTamms. Moore telephone Herbert Berry, Coulterville'spresident and general manager, and told him Cody's crewcould not keep its headquarters in Tamms because it wasnot on Respondent's list of approved towns. (There is nosuch list in the sense of a written document. What Mooremeant was that Tamms was not one of the towns inRespondent's jurisdiction which, by custom and practiceover the years, Respondent and the employers it deals withhad agreed were "suitable" within the meaning of sec. 5.01of the contract.) Berry told Moore he would tell Cody tomove to another town. Berry failed to do so.Fisher and Roth told Cody that he had to move hisheadquarters out of Tamms. Cody refused to do so, takingthe position that the accommodations he and Gay hadfound in Tamms suited them and they were the only twoemployees living away from home, therefore, the accom-modations were "suitable" within the meaning of the con-tract.Fisher telephoned Moore on Monday, February 19,and againon Wednesday, February 21, to report that Codyrefused to move. When, at the end of the day on Wednes- 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDday, Cody returned to the fillingstationat which he wasparking Coulterville's equipmenteachnight,he received amessage to call Bill Jones,Coulterville's superintendent.Cody didso. Jones said, "I got a callfrom Herb Berry whogot a call from Moore,who complained about where youare headquartered.Move your headquarters to Anna."Cody said, "That's not accordingto contract. Tell Berryand Mooreto comedown here.I'm not going to move tillthey come down here."Jones said,"That's up to you. I'll tell Berry and Mooreto godown there."Moore wentto Tamms on Thursday, February 22. Berrydid not. Moore found Cody and hismen working in analley.Cody was up in the buckettrimming a tree whenMoorearrived.Moore called him down. When he reachedthe ground,an argument started betweenMoore on theone handand Cody and Gay on the other overwhether thecrewcouldset upheadquarters in Tamms. Cody and Gayrepeated the argumentthatthe accommodations in Tammswere suitable becausethey weresatisfied.Moore insistedthatTamms wasnot on Respondent's approvedlist.Hesaidthat Cody and Gay could live anywhere they liked butthat,because Tammswas not approved, the equipmentmust be left elsewhereovernight and the workday mustbegin and endthere. The upshotof the argument was thatMoore demandedto see Cody's andGay's unioncreden-tials.He copieddown theirnames and union card num-bers.Cody moved the headquarters to Anna,Illinois, thatevening and operatedout of Anna thereafter. Cody andGay continued to live in themotel of their choice inTamms.WhenMoore returnedto his office in West Frankfort,he preparedtwo letterstoWillard Gardner,Respondent'srecordingsecretary,underdate of March 2. One referredto Cody, the other to Gay.In all other respectsthey wereidentical.The one which related to Cody read:I, J. B. Moore,Card No. 984755,a member of LocalUnion No. 702, IBEW, herebyprefer charges againstBrother J. H. Cody, Card No. D288341,a member ofLocal Union 51, IBEW,whose lastknownmailing ad-dress is103W. Bridge Road,E. Peoria,Illinois forviolationof the following.Agreement6-702-D between American LineBuildersChapter NECA and Local Union 702, IBEW, ArticleV, Section 5.01.By-Laws of Local Union 702, Article XVI, Section 17.Constitution of the IBEW, Article XXVII,Section 1,Subsection 3.Constitution of the IBEW, Article XXVII,Section 1,Subsection 9.The violation occurredat Tamms,Illinois onFeb. 16,1973 and each day thereafteruntil the present.The violation occurredas follows:Brother Codyinsistedon headquarteringin a townnot agreed to as a headquartertown by the LocalUnion.When the employer and the Local Unionagreed to changethe headquartersite,Brother Codycontinued to insist that he was headquartering inTamms,Illinois.Article XVI, section 17, of Respondent's bylaws provides:The Local Unionshall be the exclusive representa-tive of each member of the Local for the purpose ofcollective bargaining and for the negotiation and exe-cution of collective bargaining agreements with em-ployers; and it is irrevocably authorized and empow-ered by eachmember to present,negotiate and settleany and all grievances, complaints and disputes aris-ing out of the relationship between the member andhis employer, in such manner as it deems within itsdiscretion to be in the best interests of the LocalUnion. The Local Union and its officers may declineto process any such grievance,complaint or dispute if,in their sole discretion and judgment,such grievance,complaint or dispute lacks merit.Section 1, subsections 3 and 9, or article XXVII of theIBEW's constitution provides:Any member may be penalized for committing anyone or more of the following offenses:(3)Violation of any provision of this Constitutionand the rules herein,or the bylaws, working agree-ments,or rules of a L.U.*****(9)Creating or attempting to create dissatisfactionor dissension among any of the members or amongL.U.'s of the I.B.E.W.Under date of March 6 Gardner sent identical letters toCody and Gay. They read:You are hereby notified to appear before the TrialBoard of Local Union No. 702, IBEW, meeting at 106NorthMonroe Street,West Frankfort, Illinois, onMarch 16, 1973, at 7:00 p.m., to answer charges filedagainst you by Brother James Bill Moore, Card No.984755, for an alleged violation of Article XVI, Sec-tion 17 of the Local Union By-Laws, Article V, Sec-tion 5.01 of Agreement 6-702-D between AmericanLine Builders Chapter NECA and Local Union 702,IBEW and Article XXVII, Section 1, Subsections 3and 9 of the Constitution of the IBEW.Enclosed is a copy of the original charge filed againstyou. You may bring witnesses to give evidence in yourbehalf.You will be afforded the opportunity at thehearing to present any relevant evidence and to cross-examine any witnesses you may desire. You may, ifyou desire, have an IBEW member act as your coun-sel.Enclosed with each was a copy of Moore's March 2 letterto Gardner.Cody and Gay appeared and were tried together asscheduled on March 16. They defended themselves withthe same arguments they had made to Moore in Tamms onFebruary 22. They were informed of the decision of the LOCAL 702, ELECTRICALWORKERS259Trial Board by identical letters sent to them by Gardnerunder date of March 21. The letters read:Please be advised the Executive Board, sitting as aTrial Board of Local Union 702, I.B.E.W., on March16, 1973, after due consideration of the evidence pro-duced has acted upon the charges filed against you byBrother James Bill Moore. The charges alleged youviolatedAgreement 6-702-D between the AmericanLine Builders Chapter, NECA and Local Union 702,I.B.E.W. Article V, Section 5.01, Local Union 702 By-Laws, Article XVI, Section 17, IBEW Constitution,Article XXVII, Section 1, Sub-sections 3 and 9. Thedecision of the Trial Board is as follows:You were found guilty on all four counts and thepenalty assessed is $50.00 on each count for a totalfine of $200.00 to be paid within sixty (60) daysfrom the date of this letter.If you wish to appeal this decision you must complywith Article XXVII, Section 13 of the IBEW Constitu-tion before an appeal can be recognized.Neither Cody nor Gay appealed. Each paid the fine leviedagainst him.Gay also filed an unfair labor practice charge againstRespondent. His charge, Case 4-CB-2610, was dismissedon March 28, 1974. The dismissal letter read, in pertinentpart:As a result of the investigation, it appears that there isinsufficient evidence that Local 702, InternationalBrotherhood of ElectricalWorkers, AFL-CIO, hascoerced or restrained you by bringing charges againstyou, trying you and fining you $200 in order to dis-courage legitimate union activity, in violation of theAct, as alleged. Accordingly, further proceedings arenot warranted at this time, and I am, therefore, refus-ing to issue complaint in this matter.On a date which does not appear in the record but whichRespondent's brief puts shortly before March 16, Berryand The American Line Builders Chapter file a grievanceover the incident on his behalf. It apparently protestedRespondent's decision, under its interpretation of section5.01, that Tamms is not an acceptable headquarters town.Itwas not pursued.B. Analysis and ConclusionsRespondent advances two defenses to the charge that itrestrained and coerced an employer,namely,CoultervilleTreeService,in the selection of its representative, namely,Jay Cody, for thepurposes of collective bargaining or theadjustment of grievances when it finedCodyunder thesecircumstances.It contendsthat Codyisnot a supervisorwithin the meaning of Section 2(11) or a representativewithin themeaning of Section 8(b)(1)(B). It argues that,even if Codyis a supervisor and/or a representative, thefine leviedon him didnot violate the Act because it wasunrelated to his activities as a supervisor.That Codyis a supervisor within the meaningof the Actcannot be gainsaid.He possessesthe authorityto hire andfire.On one occasion he, in fact,hired two laborers to workwith his crew. (Although the record is not clear, he appar-ently hired John Roth to work with his crew in Tammsbeginning on February 16.) He responsibly directs thework performed by his crew. Rather, Respondent reliesprincipally on the contention that Cody is not a representa-tive within the meaning of Section 8(b)(1)(B). It points out,insofar as the reference to collective bargaining in Section8(b)(1)(B) isconcerned, that Cody has served for severalyears as a member of Local 51's negotiating committee andthus can hardly be said to have been designated by Coul-terville as a management negotiator. With respect to thereference to adjustment of grievances, it relies on the factthat it has dealt only with Berry when Coulterville employ-ees have come to it with grievances and that Cody hasnever been designated by Coulterville to deal with it overgrievances.Cody has bargained on the side of labor and has neverbeen designated to bargain for management. He has neverbeen designated to handle grievances for an employerwhen they get to the stage of employer-union confronta-tion, nor has he ever undertaken to do so without authori-zation on behalf of any employer. Nevertheless, it does notfollow that he does not have authority to adjust employeegrievances on behalf of Coulterville. A grievance becomesa grievance when an employee has a gripe over some termor condition of his employment. It does not become agrievance only when he turns to his collective-bargainingrepresentative for help. David Gay had a grievance whenhe complained to Cody that John Roth had not filled thegasoline cans.Cody adjusted Gay's grievance by tellingRoth to fill the gasoline cans. The fact that Cody dealt onlywith the aggrieved employee, Gay, and not with a uniondoes not make this incident any less an exercise of an au-thority delegated to Cody by Coulterville to adjust its em-ployees' grievances on its behalf. I find, therefore, that JayCody is not only a supervisor within the meaning of Sec-tion 2(11) of the Act but also, more particularly, a repre-sentative for the adjustment of grievances within the mean-ing of Section 8(b)(1)(B).With respect to Respondent's second defense, the briefsfiled by both Respondent and the General Counsel possessan historical interest only, for both were obviously pre-pared before the Supreme Court, on June 24, 1974, handeddown its decision inFlorida Power & Light Co. v. Interna-tionalBrotherhood of ElectricalWorkers, Local 641, 417U.S. 790 (1974).2 Before the Supreme Court acted inFlori-da Power & Light,the extent to which Section 8(b)(1)(B)proscribed fines of representatives of management for actsgrowing out of their supervisory status but having nothingto do with collective bargaining or adjustment of griev-ances wasunsettled. The two views presented in this case2The only reference to that case in either brief is the following portion ofa footnote in Respondent's-... In the Board'sbriefin the SupremeCourt of the UnitedStates incase No. 73-556 and 73-795, Florida Power and Light Company vs.IBEW, the General Counselis arguingthatthis issue [i.e.,whether anysupervisorwithin the meaningof Sec2(11) is also a representativewithin the meaningof Sec8(b)(IXB)] isnot before the Court; it isarguing thatthe Courtneed not decide whether Section 8(bXl)(B)"would prescribe [sic] uniondiscipline of a supervisor who did notactually possess,but potentially could beassigned, these duties"... . 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDare a good example of the sort of dispute which arose withthe law in this state.The General Counsel's argument issummarized in this excerpt from his brief:The record shows that the Union's disciplining ofJay Cody concerns the relationship between the Em-ployer and the Union. In accordance with Article V,Section 5.01 of the collective-bargaining agreement,Herbert Berry instructedJay Cody toselect a head-quarters town. Jay Cody selected a town which BillMoore had unilaterally decreed not suitable for aheadquarters. Thus, the dispute concerns who will se-lect the headquarters town.Thus, the evidence shows that the underlying dis-pute concerns the relationship between the Employerand the Union.It also showsthat Jay Cody'sselectionof Tamms,Illinois was one of his managerial responsi-bilities.It also shows that by selecting a headquarterstown and insisting that he would move when HerbertBerry told him to, Jay Cody was acting in conformitywith the Employer's interpretation of the collective-bargaining agreement.Thus, the Respondent's firingJay Cody violatesSection 8(b)(1)(B) of the Act.Respondent's argument is summarized in this excerpt fromits brief:Cody was disciplined by Local 702,not because he wasacting on behalf of Management in resisting in [sic] Local702's position on the headquarters clause, but rather be-cause he was acting for personal reasons or in furtheranceof his status as a collective bargaining representative ofLocal 51. Thus, even if Cody was an 8(b)(1) representativeof the employer (which the Union disputes) he was notbeingdisciplined for acting in that capacity.InFlorida Power & Light v. IBEW, supraat 2694, theSupreme Court has settled the question once and for all byruling:a union's discipline of one of its members who isa supervisory employee can constitute a violation of§8(b)(1)(B) only when that discipline may adverselyaffect the supervisor's conduct in performing the du-ties of, and acting in his capacity as, grievance adjust-er or collective bargainer on behalf of the employer.We may assume without deciding that the Board'sOakland Mailers'decision fell within the outer limitsof this test but its decisions in the present cases clearlydo not.For it is certain that these supervisors were notengaged in collective bargaining or grievance adjust-ment, or in any activities related thereto, when theycrossed union picket lines during an economic striketo engage in rank and file struck work. [Footnote om-itted.]Here,it is certainthat Jay Cody wasnot engaged in collec-tive bargaining or grievance adjustment, or in any activitiesrelated thereto, when he defied wishes of Respondent thathe not establish a headquarters in Tamms.Even if Mr.JusticeWhite is right when,in his dissenting opinion, hesays in a footnote:Ido not read the Court to say that §8(b)(1)(B)would allow a union to discipline supervisor-membersfor performingsupervisoryor management functions,as opposed to customary rank-and-file work, during alabor dispute.The result here is the same,for Cody was performing nosupervisory ormanagement function when the eventswhich led to his fine occurred. Cody insisted on staying inTamms after February 16 despite the fact Herbert Berryhad agreed to move as soon as James Moore brought thematter to his attention.Berry is Cody's superior.He is alsoBill Jones' superior.Once he decided that Coultervillewould not use Tamms as a headquarters town while car-rying out a contract to trim trees in Tamms, only he couldchange the decision. Therefore, the fact Jones said "that'sup to you" on the evening of February 21 when Cody re-fused to obey Berry's order, relayed by Jones, to move toAnnahas no significance.At that point, Cody had no su-pervisory function to perform insofar as deciding whichtown to select as a headquarters was concerned.Moreover,while Tamms was obviously the most desirable headquar-ters from Coulterville'spoint of view since it saved thecompany the expense of paying employees for time spentdriving between some other town and Tamms, Cody neveradvanced that as the reason why he wanted to makeTamms the headquarters.During the events set forth in thesection entitled"Facts" above and while testifying in thisproceeding,he spoke only of his and Gay's personal inter-ests and convenience.I find,therefore,that Respondentdid not violate Section 8(b)(1)(B) of the Act by fining JayCody, a supervisor-member, $200 on March 21, 1973, forinsisting on keeping a headquarters in a town not agreed toby Respondent.Upon the foregoing findings of fact, and upon the entirerecord in this case,Imake the following:CONCLUSIONS OF LAW1.The AmericanLine BuildersChapter, National Elec-tricalContractors Associationand its members,includingbut notlimitedtoCoulterville TreeService,collectivelyconstitute a single employerfor jurisdictionalpurposeswhichis engaged in commercewithin themeaning of Sec-tion2(2), (6), and (7) of the Act.2.Respondentis a labor organization within the mean-ing of Section2(5) of the Act.3.The allegation of the complaint thatRespondent hasviolated Section8(b)(1)(B) of the Act has notbeen sus-tained.[Recommended Order dismissing complaint omittedfrom publication.]